DETAILED ACTION

1.	The Office Action is in response to Application 16/812977 filed on 03/09/2020. Claims 1-20 are pending.      

Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the pre-AIA  first to invent provisions.

				Information Disclosure Statement
3.  	The information disclosure statements (IDS) submitted on 04/07/2020, 09/14/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
Double Patenting
4. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 

 5. 	Claim 1 -4, are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claim 1-4 of US Patent US 10587887 indicated below.  
For Claim 1-4 although the conflicting claims are not identical, they are not patentably distinct from each other, because they both are dealing with method for video coding.  As clearly indicated in the table below, each claimed limitations of claim 1-4 of the current application are anticipated by the corresponding limitations of claim 1 -4 of the reference patent.
US 10587887
 Current Application
Claim 1:
A method for video coding, comprising: providing an indication in a syntax element as to whether or not a picture is to be used as a reference picture in decoding, providing an instruction in said syntax element indicative of a 
claim 2’s limitation:
providing at least one of said indication and said instruction in a picture parameter set for decoding, said picture parameter set being common to a number of picture slices to be decoded

claim 3’s limitations:
providing an identification of an algorithm to be used for adding and removing pictures from said idle reference picture list in case provision or transmission of said idle reference picture list can be at least partially omitted

claim 4’s limitations:
wherein said instruction comprises picture order count identifiers of pictures in the reference picture list structure




A method for video coding, comprising: providing an instruction in a syntax 

picture, and providing an idle reference picture list instruction in a syntax element, said idle reference picture list instruction indicative of an idle reference picture list, wherein said idle reference picture list comprises at least one picture that is not used as a reference picture in decoding of the current picture, but is to be used as a reference picture in decoding of another picture than the current picture, wherein the at least one picture in said idle reference picture list is different than the pictures in the reference picture list, and wherein pictures that are not in said idle reference picture list and not in said reference picture list are unused as reference pictures for any other picture decoded after the current picture 


claim 2’s limitations: 
providing at least one of said instructions in a picture parameter set for decoding, said picture parameter set being common to a number of picture slices to be decoded

claim 3’s limitations:
providing an identification of an algorithm to be used for adding and removing pictures from 
said idle reference picture list in case provision or transmission of said idle reference picture list can be at least partially omitted



Claim 4’s limitations:

wherein said instruction indicative of the 
reference picture list comprises picture order count identifiers of pictures in the reference picture list





6. 	Claim 5 -7, are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claim 5-7 of US Patent US 10587887 indicated below.  
For Claim 5-7 although the conflicting claims are not identical, they are not patentably distinct from each other, because they both are dealing with method for video decoding.  As clearly indicated in the table below, each claimed limitations of claim 5-7 of the current application are anticipated by the corresponding limitations of claim 5 -7 of the reference patent.
US 10587887
 Current Application
claim 5’s limitations:
A method for decoding video data, comprising: decoding from a bitstream an indication from a syntax element indicative of whether or not a picture is to be used as a reference picture in decoding, decoding an instruction from said syntax element indicative of a reference picture list structure, said reference picture list comprising pictures to be used in decoding a current picture, decoding an idle reference picture list instruction in a syntax element, said idle reference picture list instruction indicative of an idle reference picture list structure, wherein pictures in said idle reference picture list are not used as reference pictures in decoding of the current picture, but are to be used as reference pictures in decoding of another picture than the current picture, wherein the pictures in said idle reference picture list are different than the pictures in the reference picture list, and wherein pictures that are not in said idle reference picture list and not in said reference picture list are marked as unused for reference for any other picture decoded after the current picture, and using said indication and said instruction in 
claim 6’s limitations:
decoding from a bitstream an identification of an algorithm to be used for adding and removing pictures from said idle reference picture list in case provision or transmission of said idle reference picture has been at least partially omitted
claim 7’s limitations:
wherein said instruction comprises picture order count identifiers of pictures in the reference picture list structure 



A method for decoding video data, comprising: decoding an instruction from a syntax element indicative of a reference picture list, said reference picture list comprising pictures to be used as reference pictures in decoding a current 
picture, decoding an idle reference picture list instruction in a syntax element, said idle reference picture list instruction indicative of an idle reference picture list, wherein said idle reference picture list comprises at least one picture that is not used as a reference picture in decoding of the current picture, but is to be used as a reference picture in decoding of another picture than the current picture, wherein the at least one picture in said idle reference picture list is different than the pictures in the reference picture list, and wherein pictures that are not in said idle reference picture list and not in said reference picture list are unused as reference pictures for any other picture decoded after the current picture, and using said instructions in handling reference pictures in decoding of video 
data



claim 6’s limitations:

decoding from a bitstream an identification of an algorithm to be used for adding and removing 
pictures from said idle reference picture list in case provision or transmission of said idle reference picture has been at least partially 
omitted

claim 7’s limitations: 

wherein said instruction indicative of the 
reference picture list comprises picture order count identifiers of pictures in 
the reference picture list




7. 	Claim 8 -11, are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claim 8 -11 of US Patent US 10587887 indicated below.  
For Claim 8-11 although the conflicting claims are not identical, they are not patentably distinct from each other, because they both are dealing with method/apparatus for video coding.  As clearly indicated in the table below, each claimed limitations of claim 8-11 of the current application are anticipated by the corresponding limitations of claim 8 -11 of the reference patent.
US 10587887
 Current Application
Claim 8:
An apparatus comprising a processor, and memory including computer program code, the memory and the computer program code configured to, with the processor, cause the 
current picture
claim 9’s limitations:
further comprising computer program code configured to, with the processor, cause the apparatus to perform at least the following: provide at least one of said indication and said instruction in a picture parameter set for decoding, said picture parameter set being common to a number of picture slices to be decoded

claim 10’s limitations:
further comprising computer program code configured to, with the processor, cause the apparatus to perform at least the following: provide an identification of an algorithm to be used for adding and removing pictures from said idle reference picture list in case provision or 

claim 11’s limitations:
wherein said instruction comprises picture order count identifiers of pictures in the reference picture list structure




An apparatus comprising a processor, and memory including computer program 

reference picture list comprising pictures to be used as reference pictures in decoding a current picture, and provide an idle reference picture list 
instruction in a syntax element, said idle reference picture list instruction indicative of an idle reference picture list, wherein said idle reference picture list comprises at least one picture that is not used as a reference picture in decoding of the current picture, but is to be used as a reference picture in decoding of another picture than the current picture, wherein the at 
least one picture in said idle reference picture list is different than the pictures in the reference picture list, and wherein pictures that are not in 
said idle reference picture list and not in said reference picture list are unused for reference for any other picture decoded after the current picture



claim 9’s limitations: 
further comprising computer program code configured to, with the processor, cause the apparatus to perform at least the following: provide at least one of said instructions in a picture parameter set for decoding, said picture parameter set being common to a number of picture slices to be decoded

claim 10’s limitations:
further comprising computer program 
code configured to, with the processor, cause the apparatus to perform at least the following: provide an identification of an algorithm to be used for adding and removing pictures from said idle reference picture list in case provision 






Claim 11’s limitations:

wherein said instruction indicative of 
the reference picture list comprises picture order count identifiers of 
pictures in the reference picture list



8. 	Claim 12 -16, are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claim 12 -16 of US Patent US 10587887 indicated below.  
For Claim 12-16 although the conflicting claims are not identical, they are not patentably distinct from each other, because they both are dealing with method/apparatus for video coding.  As clearly indicated in the table below, each claimed limitations of claim 12-16 of the current application are anticipated by the corresponding limitations of claim 12 -16 of the reference patent.
US 10587887
 Current Application
Claim 12:
An apparatus for decoding video data comprising a processor, and memory including computer program code, the memory and the computer program code configured to, with the processor, cause the apparatus to perform at least the following: decode from a bitstream an indication from a syntax element indicative of whether or not a picture is to be used as a reference picture in decoding, decode an instruction from said syntax element indicative of a reference picture 

claim 13’s limitations:
wherein said instruction is indicative of a reference picture list structure that comprises an ordered list of reference pictures
claim 14’s limitations:
further comprising computer program code configured to, with the processor, cause the apparatus to perform at least the following: decode from a bitstream an identification of an algorithm to be used for adding and removing pictures from said idle reference picture list in case provision or transmission of said idle reference picture has been at least partially omitted
claim 15’s limitations:
wherein said instruction comprises picture order count identifiers of pictures in the reference picture list structure



wherein the apparatus is a transcoder element in a network



An apparatus for decoding video data comprising a processor, and memory including computer program code, the memory and the computer program code configured to, with the processor, cause the apparatus to perform at least the 
following: decode an instruction from a syntax element indicative of a reference picture list, said reference picture list comprising pictures to be 
used as reference pictures in decoding a current picture, decode an idle reference picture list 
used as a reference picture in decoding of another picture than the current picture, wherein the at least one picture in said idle reference picture list is different than the pictures in the reference picture list, and wherein pictures that are not in said idle reference picture list and not in said reference picture list are unused as reference pictures for any other picture 
decoded after the current picture, and use said instructions in handling reference pictures in decoding of video data



claim 13’s limitations: 
wherein said instruction indicative of the reference picture list comprises an ordered list of reference pictures
claim 14’s limitations:
further comprising computer program 
code configured to, with the processor, cause the apparatus to perform at least the following: decode from a bitstream an identification of an algorithm to be used for adding and removing pictures from said idle reference picture list in 
case provision or transmission of said idle reference picture has been at least 
partially omitted




Claim 15’s limitations:

wherein said instruction indicative of 
the reference picture list comprises picture order count identifiers of pictures in the reference picture list

Claim 16’s limitations:
wherein the apparatus comprises a 
transcoder element in a network


9. 	Claim 17 -18, are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claim 17 -18 of US Patent US 10587887 indicated below.  
For Claim 17 -18although the conflicting claims are not identical, they are not patentably distinct from each other, because they both are dealing with method/computer program product for video coding.  As clearly indicated in the table below, each claimed limitations of claim 17 -18of the current application are anticipated by the corresponding limitations of claim 17 -18 of the reference patent.
US 10587887
 Current Application
Claim 17:
A computer program product comprising computer program code embodied on a non-transitory computer-readable memory, said computer program code comprising: a computer program code section for providing an indication in a syntax element indicative of whether or not a picture is to be used as a reference picture in decoding, a computer program code section for providing an instruction in said syntax element indicative of a reference picture list structure, said reference picture list comprising pictures to be used in decoding a current picture, and a computer program code section for providing an idle reference picture list instruction in a syntax element, said idle reference picture list instruction indicative of an idle reference picture list structure, wherein pictures in said idle reference picture list are not used as reference pictures in decoding of the current picture, but 
claim 18’s limitation:
wherein said instruction comprises picture order count identifiers of pictures in the reference picture list structure



A computer program product comprising computer program code embodied on a non-transitory computer-readable memory, said computer program code comprising: 
a computer program code section for providing an instruction in a syntax element indicative of a reference picture list, said reference picture list 
comprising pictures to be used as reference pictures in decoding a current picture, and a computer program code section for providing an idle reference picture list instruction in a syntax element, said idle reference picture list 
instruction indicative of an idle reference picture list, wherein said idle reference picture list comprises at least one picture that is not used as a reference picture in decoding of the current picture, but is to be used as a reference picture in decoding of another picture than the current picture, wherein the at least one picture in said 



claim 18’s limitations: 
wherein said instruction indicative of the reference picture list comprises picture order count identifiers of pictures in the reference picture list


10. 	Claim 19 -20, are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claim 19 -20 of US Patent US 10587887 indicated below.  
For Claim 19 -20 although the conflicting claims are not identical, they are not patentably distinct from each other, because they both are dealing with method/computer program product for video coding.  As clearly indicated in the table below, each claimed limitations of claim 19 -20 of the current application are anticipated by the corresponding limitations of claim 19 -20 of the reference patent.
US 10587887
 Current Application
Claim 19:
A computer program product comprising computer program code embodied on a non-transitory computer-readable memory, said computer program code comprising: a computer program code section for decoding from a bitstream an indication from a syntax element indicative of whether or not a picture is to be used as a reference picture in decoding, a 
claim 20’s limitation:
wherein said instruction comprises picture order count identifiers of pictures in the reference picture list structure


A computer program product comprising computer program code embodied on a non-transitory computer-readable memory, said computer program code comprising: 
a computer program code section for decoding an instruction from a syntax element indicative of a reference picture list, said reference picture list 

instruction indicative of an idle reference picture list, wherein said idle reference picture list comprises at least one pictures that is not used as a reference picture in decoding of the current picture, but is to be used as a reference picture in decoding of another picture than the current picture, wherein the at least one picture in said idle reference picture list is different than the pictures in the reference picture list, and wherein pictures that are not in said idle reference picture list and not in said reference picture list are marked as unused for reference for any other picture decoded after the current picture, and a computer program code section for using said 
instructions in handling reference pictures in decoding of video data


claim 20’s limitations: 
wherein said instruction indicative of the reference picture list comprises picture order count identifiers of pictures in the reference picture list



11. 	Claim 1 -4, are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claim 1-3, 15 of US Patent US 9918080 indicated below.  
For Claim 1-4 although the conflicting claims are not identical, they are not patentably distinct from each other, because they both are dealing with method for video coding.  As clearly indicated in the table below, each claimed limitations of claim 1-4 of the current application are anticipated by the corresponding limitations of claim 1 -3, 15 of the reference patent.

 Current Application
Claim 1:
A method for video coding, comprising: providing an indication in a syntax element, said indication indicative of whether a picture is to be used as a reference picture in decoding or not, providing an instruction in said syntax element, said instruction indicative of a reference picture list structure, said reference picture list comprising pictures to be used in decoding a current picture, and providing an idle reference picture list instruction in said syntax element, said idle reference picture list instruction indicative of an idle reference picture list structure, wherein pictures in said idle reference picture list are not used as reference pictures in decoding of the current picture, but are to be used as reference pictures in decoding of another picture than the current picture, wherein the pictures in said idle reference picture list are different than the pictures in the reference picture list and are not included in the reference picture list, and wherein pictures that are not in said idle reference picture list and not in said reference picture list are marked as unused for reference for any other picture decoded after the current picture
claim 2’s limitation:
providing at least one of said indication and said instruction in a picture parameter set for decoding, said picture parameter set being common to a number of picture slices to be decoded
claim 3’s limitations:
providing an identification of an algorithm to be used for adding and removing pictures from said idle reference picture list in case provision or transmission of said idle reference picture list can be at least partially omitted

claim 15’s limitations: wherein said instruction comprises picture order count identifiers of pictures in the reference picture list structure



A method for video coding, comprising: providing an instruction in a syntax 
element indicative of a reference picture list, said reference picture list comprising pictures to be used as reference pictures in decoding a current 
picture, and providing an idle reference picture list instruction in a syntax element, said idle reference picture list instruction indicative of an idle reference picture list, wherein said idle reference picture list comprises at least one picture that is not used as a reference picture in decoding of the current picture, but is to be used as a reference picture in decoding of another picture than the current picture, wherein the at least one picture in said idle reference picture list is different than the pictures in the reference picture list, and wherein pictures that are not in said idle reference picture list and not in said reference picture list are unused as reference pictures for any other picture decoded after the current picture 


claim 2’s limitations: 
providing at least one of said instructions in a picture parameter set for decoding, said picture parameter set being common to a number of picture slices to be decoded

claim 3’s limitations:
providing an identification of an algorithm to be used for adding and removing pictures from 
said idle reference picture list in case provision or transmission of said idle reference picture list can be at least partially omitted





wherein said instruction indicative of the 
reference picture list comprises picture order count identifiers of pictures in the reference picture list






12. 	Claim 5 -7, are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claim 4-5, 16 of US Patent US 9918080 indicated below.  
For Claim 5-7 although the conflicting claims are not identical, they are not patentably distinct from each other, because they both are dealing with method for video decoding.  As clearly indicated in the table below, each claimed limitations of claim 5-7 of the current application are anticipated by the corresponding limitations of claim 4 -5, 16 of the reference patent.
US 9918080
 Current Application
claim 4’s limitations:
A method for decoding video data, comprising: decoding from a bitstream an indication from a syntax element, said indication indicative of whether a picture is to be used as a reference picture in decoding or not, decoding an instruction from said syntax element, said instruction indicative of a reference picture list structure, said reference picture list comprising pictures to be used in decoding a current picture, decoding an idle reference picture list instruction in a syntax element, said idle reference picture list instruction indicative of an idle reference picture list structure, wherein pictures in said idle reference picture list are not used as reference pictures in decoding of the current picture, but 
claim 5’s limitations:
decoding from a bitstream an identification of an algorithm to be used for adding and removing pictures from said idle reference picture list in case provision or transmission of said idle reference picture has been at least partially omitted
claim 16’s limitations:
wherein said instruction comprises picture order count identifiers of pictures in the reference picture list structure


A method for decoding video data, comprising: decoding an instruction from a syntax element indicative of a reference picture list, said reference picture list comprising pictures to be used as reference pictures in decoding a current 
picture, decoding an idle reference picture list instruction in a syntax element, said idle reference picture list instruction indicative of an idle reference picture list, wherein said idle reference picture list comprises at least one picture that is not used as a reference picture in decoding of the current picture, but is to be used as a reference picture in decoding of another picture than the current picture, wherein the at 
data



claim 6’s limitations:

decoding from a bitstream an identification of an algorithm to be used for adding and removing 
pictures from said idle reference picture list in case provision or transmission of said idle reference picture has been at least partially 
omitted

claim 7’s limitations: 

wherein said instruction indicative of the 
reference picture list comprises picture order count identifiers of pictures in 
the reference picture list




13. 	Claim 8 -11, are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claim 6-8, 17 of US Patent US 9918080 indicated below.  
For Claim 8-11 although the conflicting claims are not identical, they are not patentably distinct from each other, because they both are dealing with method/apparatus for video coding.  As clearly indicated in the table below, each claimed limitations of claim 8-11 of the current application are anticipated by the corresponding limitations of claim 6-8, 17 of the reference patent.

 Current Application
Claim 6:
An apparatus comprising a processor, and memory including computer program code, the memory and the computer program code configured to, with the processor, cause the apparatus to perform at least the following: provide an indication in a syntax element, said indication indicative of whether a picture is to be used as a reference picture in decoding or not;  provide an instruction in said syntax element, said instruction indicative of a reference picture list structure, said reference picture list comprising pictures to be used in decoding a current picture, and provide an idle reference picture list instruction in said syntax element, said idle reference picture list instruction indicative of an idle reference picture list structure, wherein pictures in said idle reference picture list are not used as reference pictures in decoding of the current picture, but are to be used as reference pictures in decoding of another picture than the current picture, wherein the pictures in said idle reference picture list are different than the pictures in the reference picture list and are not included in the reference picture list, and wherein pictures that are not in said idle reference picture list and not in said reference picture list are marked as unused for reference for any other picture decoded after the current picture

claim 7’s limitations:
further comprising computer program code configured to, with the processor, cause the apparatus to perform at least the following: provide at least one of said indication and said instruction in a picture parameter set for decoding, said picture parameter set being common to a number of picture slices to be decoded

further comprising computer program code configured to, with the processor, cause the apparatus to perform at least the following: provide an identification of an algorithm to be used for adding and removing pictures from said idle reference picture list in case provision or transmission of said idle reference picture list can be at least partially omitted
claim 17’s limitations:
wherein said instruction comprises picture order count identifiers of pictures in the reference picture list structure



An apparatus comprising a processor, and memory including computer program 
code, the memory and the computer program code configured to, with the processor, cause the apparatus to perform at least the following: provide an instruction in a syntax element indicative of a reference picture list, said 
reference picture list comprising pictures to be used as reference pictures in decoding a current picture, and provide an idle reference picture list 
instruction in a syntax element, said idle reference picture list instruction indicative of an idle reference picture list, wherein said idle reference picture list comprises at least one picture that is not used as a reference picture in decoding of the current picture, but is to be used as a reference picture in decoding of another picture than the current picture, wherein the at 
least one picture in said idle reference picture list is different than the pictures in the reference picture list, and wherein pictures that are not in 
said idle reference picture list and not in said reference picture list are unused for reference for any other picture decoded after the current picture



claim 9’s limitations: 
further comprising computer program code configured to, with the processor, cause the apparatus to perform at least the following: provide at least one of said instructions in a picture parameter set for decoding, said picture parameter set being common to a number of picture slices to be decoded

claim 10’s limitations:

code configured to, with the processor, cause the apparatus to perform at least the following: provide an identification of an algorithm to be used for adding and removing pictures from said idle reference picture list in case provision 
or transmission of said idle reference picture list can be at least partially omitted





Claim 11’s limitations:

wherein said instruction indicative of 
the reference picture list comprises picture order count identifiers of 
pictures in the reference picture list



14. 	Claim 12 -16, are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claim 9-12, 18 of US Patent US 9918080 indicated below.  
For Claim 12-16 although the conflicting claims are not identical, they are not patentably distinct from each other, because they both are dealing with method/apparatus for video coding.  As clearly indicated in the table below, each claimed limitations of claim 12-16 of the current application are anticipated by the corresponding limitations of claim 9-12, 18 of the reference patent.
US 9918080
 Current Application
Claim 9:
An apparatus for decoding video data comprising a processor, and memory including computer program code, the memory and the computer program code configured to, with the processor, 

claim 10’s limitations:
wherein said instruction is indicative of a reference picture list structure that comprises an ordered list of reference pictures
claim 11’s limitations:
further comprising computer program code configured to, with the processor, cause the apparatus to perform at least the following: decode from a bitstream an identification of an algorithm to be used for adding and removing pictures from said idle reference picture list in case provision or transmission of said idle 
claim 18’s limitations:
wherein said instruction comprises picture order count identifiers of pictures in the reference picture list structure
Claim 12’s limitations:

wherein the apparatus is a transcoder element in a network


An apparatus for decoding video data comprising a processor, and memory including computer program code, the memory and the computer 
following: decode an instruction from a syntax element indicative of a reference picture list, said reference picture list comprising pictures to be 
used as reference pictures in decoding a current picture, decode an idle reference picture list instruction in a syntax element, said idle reference picture list instruction indicative of an idle reference picture list, wherein said idle reference picture list comprises at least one picture that is not used as a reference picture in decoding of the current picture, but is to be 
used as a reference picture in decoding of another picture than the current picture, wherein the at least one picture in said idle reference picture list is different than the pictures in the reference picture list, and wherein pictures that are not in said idle reference picture list and not in said reference picture list are unused as reference pictures for any other picture 
decoded after the current picture, and use said instructions in handling reference pictures in decoding of video data



claim 13’s limitations: 
wherein said instruction indicative of the reference picture list comprises an ordered list of reference pictures
claim 14’s limitations:
further comprising computer program 
code configured to, with the processor, cause the apparatus to perform at least the following: decode from a bitstream an identification of an algorithm to be used for adding and removing pictures from said idle reference picture list in 
case provision or transmission of said idle reference picture has been at least 
partially omitted




Claim 15’s limitations:

wherein said instruction indicative of 
the reference picture list comprises picture order count identifiers of pictures in the reference picture list

Claim 16’s limitations:
wherein the apparatus comprises a 
transcoder element in a network


15. 	Claim 17 -18, are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claim 13, 19 of US Patent US 9918080 indicated below.  
For Claim 17 -18although the conflicting claims are not identical, they are not patentably distinct from each other, because they both are dealing with method/computer program product for video coding.  As clearly indicated in the table below, each claimed limitations of claim 17 -18of the current application are anticipated by the corresponding limitations of claim 13, 19 of the reference patent.
US 9918080
 Current Application
Claim 13:
A computer program product comprising computer program code embodied on a non-transitory computer-readable memory, said computer program code comprising: a computer program code section for providing an indication in a syntax element, said indication indicative of whether a picture is to be used as a reference picture in decoding or not, a computer program code section for providing an instruction in said syntax element, said instruction indicative of 

claim 19’s limitation:
wherein said instruction comprises picture order count identifiers of pictures in the reference picture list structure


A computer program product comprising computer program code embodied on a non-transitory computer-readable memory, said computer program code comprising: 
a computer program code section for providing an instruction in a syntax element indicative of a reference picture list, said reference picture list 
comprising pictures to be used as reference pictures in decoding a current picture, and a computer program code section for providing an idle reference picture list instruction in a syntax element, said idle reference picture list 




claim 18’s limitations: 
wherein said instruction indicative of the reference picture list comprises picture order count identifiers of pictures in the reference picture list


16. 	Claim 19 -20, are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claim 14, 20 of US Patent US 9918080 indicated below.  
For Claim 19 -20 although the conflicting claims are not identical, they are not patentably distinct from each other, because they both are dealing with method/computer program product for video coding.  As clearly indicated in the table below, each claimed limitations of claim 19 -20 of the current application are anticipated by the corresponding limitations of claim 14, 20 of the reference patent.
US 9918080
 Current Application

A computer program product comprising computer program code embodied on a non-transitory computer-readable memory, said computer program code comprising: a computer program code section for decoding from a bitstream an indication from a syntax element, said indication indicative of whether a picture is to be used as a reference picture in decoding or not, a computer program code section for decoding an instruction from said syntax element, said instruction indicative of a reference picture list structure, said reference picture list comprising pictures to be used in decoding a current picture, a computer program code section for decoding an idle reference picture list instruction in a syntax element, said idle reference picture list instruction indicative of an idle reference picture list structure, wherein pictures in said idle reference picture list are not used as reference pictures in decoding of the current picture, but are to be used as reference pictures in decoding of another picture than the current picture, wherein the pictures in said idle reference picture list are different than the pictures in the reference picture list and are not included in the reference picture list, and wherein pictures that are not in said idle reference picture list and not in said reference picture list are marked as unused for reference for any other picture decoded after the current picture, and a computer program code section for using said indication and said instruction in handling reference pictures in decoding of video data
claim 20’s limitation:
wherein said instruction comprises picture order count identifiers of pictures in the reference picture list structure.
Claim 19 

A computer program product comprising computer program code embodied on a non-transitory computer-readable memory, said computer program code comprising: 
a computer program code section for decoding an instruction from a syntax element indicative of a reference picture list, said reference picture list 
comprising pictures to be used as reference pictures in decoding a current picture, a computer program code section for decoding an idle reference picture list instruction in a syntax element, said idle reference picture list 
instruction indicative of an idle reference picture list, wherein said idle reference picture list comprises at least one pictures that is not used as a reference picture in decoding of the current picture, but is to be used as a reference picture in decoding of another picture than the current picture, wherein the at least one picture in said idle reference picture list is different than the pictures in the reference picture list, and wherein pictures that are not in said idle reference picture list and not in said reference picture list are marked as unused for reference for any other picture decoded after the current picture, and a computer program code section for using said 
instructions in handling reference pictures in decoding of video data


claim 20’s limitations: 
wherein said instruction indicative of the reference picture list comprises picture order count identifiers of pictures in the reference picture list


Claim Rejections - 35 USC § 101



Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

35 U.S.C. 101 requires that a claimed invention must fall within one of the four eligible categories of invention (i.e. process, machine, manufacture, or composition of matter) and must not be directed to subject matter encompassing a judicially recognized exception as interpreted by the courts. The four eligible categories of invention include: (1) process which is an act, or a series of acts or steps, (2) machine which is an concrete thing, consisting of parts, or of certain devices and combination of devices, (3) manufacture which is an article produced from raw or prepared materials by giving to these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery, and (4) composition of matter which is all compositions of two or more substances and all composite articles, whether they be the results of chemical union, or of mechanical mixture, or whether they be gases, fluids, powders or solids.

17. 	Claim 17-18 are rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention.

For claim 17 and its dependent claim 18, the claim as a whole is directed to computer program code. Computer program code is computer program per se and it does not fall within one 

18. 	Claim 19-20 are rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention.

For claim 19 and its dependent claim 20, the claim as a whole is directed to computer program code. Computer program code is computer program per se and it does not fall within one of the four categories. Therefore, claim 17 and its dependent claim 18 are rejected  under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention.


19. 					Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.
20.				Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAIHAN JIANG whose telephone number is (571)272-1399.  The examiner can normally be reached on M - F, alternative, 7:30am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571- 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-0655.



/ZAIHAN JIANG/                                                                                                                                                                                                        Primary Examiner, Art Unit 2423